TOWNSEND, Circuit Judge.
The sole question herein relates to the sufficiency of the protest. Duty was assessed under paragraph 137 of the act of July 24, 1897, c. 11, § 1, Schedule C, 30 Stat. 161 [U. S. Comp. St. 1901, p. 1639], at 45 per cent, ad valorem. The importer protested, stating-as follows: “We claim that the said goods are properly dutiable under the provisions of paragraph 137 of the tariff act of July 24, 1897.” The paragraph is a long one. The protest fails to state on what grounds the objection is made, or what rate of duty is claimed. It is therefore, insufficient, within the rule that “the importer shall set forth in his protest distinctly and specifically the reasons for his objections to the assessment.” U. S. v. Bayersdorfer, 126 Fed. 732, 62 C. C. A. 16.
The decision of the Board of General Appraisers is affirmed.